Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an applications filed in Japan on 11/7/2017; 3/9/2018; 10/01/2018. It is noted, however, that applicant has not filed a certified copies of the JP2017-226290; JP2018-063097; JP2018-197034 applications as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Etoh et al (the publication entitled “The Theoretical Highest Frame Rate of Silicon Image Sensors”).
Regarding claim 1, Etoh et al shows in Figs.2-4 the following elements of applicant’s claim: pixels array (Fig.4) in M rows and N columns on a plane, where M and N are positive integers, and when a direction perpendicular to the plane is vertical, and a direction parallel to the plane is horizontal, each pixel including a first semiconductor layer (silicon layers in Fig.2) located between a first surface (C) and a second surface (a surface of I) extending substantially horizontal, the first semiconductor layer being configured to allow a photon or a charged particle incident to the first surface to generate one or more pairs of charges (Figs.2-3); a device (page 4, lines 5-6) configured to apply a vertical electric field to the first semiconductor layer to deplete a part of the first semiconductor layer and thereby increase a speed of the charges in the first semiconductor; and a second semiconductor layer (Fig.2;H, I, J, K) attached to the second surface, the second semiconductor layer being configured to allow one of one or more pairs of the charges transferred from the semiconductor layer through the second surface to be collected, stored or converted to an electric signal; wherein the second surface has an area smaller than a half of an area of the pixel and a side of the first semiconductor layer rising from an edge of the second surface forms an angle at least 45 degrees with the second surface (Fig.2).
Regarding claim 7, the limitation therein is disclosed in Etoh et al (page 1, the subsection “Evolution of High-Speed Imaging Devices”, lines 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Etoh et al (the publication entitled “The Theoretical Highest Frame Rate of Silicon Image Sensors”) in view of Etoh et al (the publication entitled “Toward One Giga Frames per Second – Evolution of in Situ Storage Image Sensors”; hereinafter REF).
Regarding claim 5, although Etoh et al does not specifically disclose the arrangement of a plurality of devices located radially from the center, such an arrangement is known in the art as disclosed by REF (Fig.8) and it would have been obvious to one of ordinary skill in the art to utilize the teaching of REF in the device of Etoh et al in view of the desire to provide an image sensor with multiple collection gates resulting in achieving the improved frame rate.
Regarding claim 14, the specific surface configuration utilized for an optical surface would have been obvious to one of ordinary skill in the art in view of achieving the particular desired performance and meeting different design requirements.
Regarding claim 18, the limitation therein is disclosed in Etoh et al (page 1, the subsection “Evolution of High-Speed Imaging Devices”, lines 1-2).
Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Etoh et al.
Regarding claim 6, the specific surface configuration utilized for an optical surface would have been obvious to one of ordinary skill in the art in view of achieving the particular desired performance and meeting different design requirements.
Regarding claim 19, the limitation therein is disclosed in Etoh et al (page 1, the subsection “Evolution of High-Speed Imaging Devices”, lines 1-2).

Allowable Subject Matter
Claims 2-4, 8-13 and 15-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 2, 4, 8, 10-11, 13, 15 and 17, the prior art fails to disclose or make obvious an image sensor comprising, in addition to the recited pixel array, first and second semiconductor layers and device, the feature of “the angle between the side of the first semiconductor layer rising from the edge of the second surface and the second surface is substantially equal to an angle formed by two of crystal orientations of a diamond cubic crystal structure.  Regarding claims 3, 9, 12 and 16, the prior art fails to disclose or make obvious an image sensor comprising, in addition to the recited pixel array, first and second semiconductor layers and device, the feature of “the side of the first semiconductor layer rising from an edge of the second surface is covered by an oxide of a material of the first semiconductor layer, and an angle rotating downward from an equi-potential line in the first semiconductor layer to a substantially  long read of the side of the first semiconductor layer is at least 90 degrees , where downward denotes a direction from the first surface to the second surface.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yokogawa (US 10,411,053) is cited for disclosing a solid state imaging element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445.  The examiner can normally be reached on 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN K PYO/Primary Examiner, Art Unit 2878